[Cite as Wise v. E. Hall Funeral Home, Inc., 2022-Ohio-394.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                 LAWRENCE COUNTY

JESSIE FERN WISE,                                 :        Case No. 21CA6
                                                  :
        Plaintiff-Appellant,                      :
                                                  :
        v.                                        :        DECISION AND JUDGMENT
                                                  :        ENTRY
E. HALL FUNERAL HOME, INC.,                       :
                                                  :
        Defendant-Appellee.                       :        RELEASED: 02/01/2022

                                       APPEARANCES:

Brigham M. Anderson, Anderson & Anderson Co., L.P.A., Ironton, Ohio for
Appellant.

Daniel J. Hurley, Plunkett Cooney, Columbus, Ohio for Appellee.


Wilkin, J.

        {¶1} This is an appeal from a Lawrence County Court of Common Pleas

judgment awarding summary judgment in favor of appellee, E. Hall Funeral

Home, Inc., on appellant’s, Jessie Fern Wise’s, negligence claim.                Appellant

asserts two assignments of error: (1) “The trial court erred when it made a factual

determination that the pebble or rock that caused the plaintiff-appellant’s fall and

injuries was a minor or trivial imperfection, not unreasonably dangerous and

which is commonly encountered and to be expected while traversing parking lots

and not a genuine issue of any material fact,” and (2) “the trial court erred when it

made a factual determination that the pebble or rock was an open and obvious

defect.”1 Having reviewed appellant’s arguments, the record, and the pertinent


1The parties refer to the object that Wise stepped on as a pebble and/or rock. For the sake of
consistency, in our decision we will refer to the object as a rock.
Lawrence App. No. 21CA6                                                              2

law, we overrule both of her assignments of error, and affirm the trial court’s

summary judgment in favor of appellee.

                                  BACKGROUND

       {¶2} Appellee is the owner of a funeral home. Appellant attended a

funeral at appellee’s place of business when she stepped on a rock in the

parking lot causing her to fall and injure her ankle and elbow. On March 18,

2020, appellant filed a complaint alleging that appellee, as a business, owed a

duty to keep its property “safe and to guard [her] against any danger while she

was on the premises.” Appellant alleged that appellee “knew or with reasonable

caution should have known that the parking lot contained loose pavement

creating a dangerous situation for its customers.” As a result of this negligence,

appellant fell and was injured. She sought to recover $25,000. Appellee filed an

answer denying liability, as well as affirmative defenses.

       {¶3} On October 15, 2020, appellee’s counsel deposed appellant.

Appellant testified that after attending a funeral at appellee’s funeral home, she

along with her ex-husband and two nieces were crossing the parking lot to get to

their vehicle. As appellant was walking and talking to her niece, her “ankle

twisted out from under [her]” causing her to fall. Appellant claimed that the fall

occurred because she stepped on a dime-sized rock. The rock was solitary and

the same color as the asphalt. There were other people in the parking lot who

witnessed the fall and appellant’s niece noticed the rock afterwards.

       {¶4} As a result of the fall, appellant suffered a fractured arm. An

orthopedist prescribed physical therapy to treat the fracture. However, after
Lawrence App. No. 21CA6                                                             3

several therapy sessions, appellant claimed that another x-ray indicated her arm

was not healing. Consequently, she underwent surgery to repair the fracture.

        {¶5} Appellee filed a motion for summary judgment alleging that there was

no genuine issue of material fact supporting appellant’s allegations. A property

owner owes no duty of care to visitors for dangers in the premises that are “open

and obvious” or for “trivial imperfections.” Appellee argued that because the rock

was an open and obvious or trivial defect in the property, it had no duty to warn

appellant of the rock in the parking lot.

        {¶6} Appellant filed a memorandum contra claiming that the rock was not

an open and obvious defect because it was a single, dime-sized rock that was

the same color as the pavement in the parking lot. Based on the same facts,

appellant also argued that the rock was not a trivial defect.

        {¶7} On March 16, 2021, the trial court issued a judgment entry granting

Appellee’s motion for summary judgment. The court found the rock in this case

was (1) a minor imperfection in the parking lot and (2) was an open and obvious

defect because it was observable at the time of appellant’s fall. Therefore, the

trial court granted summary judgment in favor of appellee. It is this judgment that

appellant appeals.

                               ASSIGNMENTS OF ERROR

   I.      THE TRIAL COURT ERRED WHEN IT MADE A FACTUAL
           DETERMINATION THAT THE PEBBLE OR ROCK THAT CAUSED
           THE PLAINTIFF-APPELLANT’S FALL AND INJURIES WAS A MINOR
           OR TRIVIAL IMPERFECTION, NOT UNREASONABLY DANGEROUS
           AND WHICH IS COMMONLY ENCOUNTERED AND TO BE
           EXPECTED WHILE TRAVERSING PARKING LOTS AND NOT A
           GENUINE ISSUE OF ANY MATERIAL FACT.
Lawrence App. No. 21CA6                                                                4

   II.      THE TRIAL COURT ERRED WHEN IT MADE A FACTUAL
            DETERMINATION THAT THE PEBBLE OR ROCK WAS AN OPEN
            AND OBVIOUS DEFECT.

                                 A. Standard of Review

         {¶8} “We review the trial court's decision on a motion for summary

judgment de novo.” DeepRock Disposal Sols., LLC v. Forte Productions, LLC,

4th Dist. Washington No. 20CA15, 2021-Ohio-1436, ¶ 67, citing Smith v.

McBride, 130 Ohio St.3d 51, 2011-Ohio-4674, 955 N.E.2d 954, ¶ 12.

“Accordingly, an appellate court must independently review the record to

determine if summary judgment is appropriate and need not defer to the trial

court's decision.” Worthy v. Hawthorne, 4th Dist. Lawrence No. 20CA5, 2021-

Ohio-813, ¶ 12, citing Brown v. Scioto Bd. of Commrs., 87 Ohio App.3d 704, 711,

622 N.E.2d 1153 (4th Dist.1993).

         {¶9} “Under Civ.R. 56, the moving party bears the initial burden to inform

the trial court of the basis for the motion and to identify those portions of the

record that demonstrate the absence of a material fact.” Dillon v. Siniff, 4th Dist.

Ross No. 11CA3268, 2012-Ohio-910, ¶ 17, citing Vahila v. Hall, 77 Ohio St.3d

421, 429–430, 674 N.E.2d 1164 (1997). The moving party must rely on

“ ‘pleadings, depositions, answers to interrogatories, written admissions,

affidavits, transcripts of evidence in the pending case, and written stipulations of

fact, if any,’ which affirmatively demonstrate that the nonmoving party has no

evidence to support the nonmoving party's claims.” Walsh v. Walsh, 4th Dist.

Lawrence No. 8CA4, 2008-Ohio-5701, ¶ 8, quoting Civ.R. 56(C). If the moving

party fails to establish “either a complete lack of evidence or has an insufficient
Lawrence App. No. 21CA6                                                             5

showing of evidence to establish the existence of an essential element of its case

upon which the nonmovant will have the burden of proof at trial, a trial court shall

not grant a summary judgment.” Hawthorne, 4th Dist. Lawrence No. 20CA5,

2021-Ohio-813, ¶ 16, quoting Pennsylvania Lumbermens Ins. Corp. v. Landmark

Elec., Inc., 110 Ohio App.3d 732, 742, 675 N.E.2d 65 (2d Dist.1996) and Civ.R.

56(E). However, if “the moving party satisfies its burden, the nonmoving party

bears a corresponding duty to set forth specific facts to show that a genuine

issue exists.” Id., citing Civ.R. 56(E).

       {¶10} “ ‘The purpose of summary judgment is not to try issues of fact, but

rather to determine whether triable issues of fact exist.’ ” Greene v. Partridge,

2016-Ohio-8475, 78 N.E.3d 197 ¶ 15, (4th Dist.), quoting McGee v. Goodyear

Atomic Corp.,103 Ohio App.3d 236, 242-243, 659 N.E.2d 317 (4th Dist.1995).

Consequently, when ruling on a motion for summary judgment “a court must not

‘consider either “the quantum” or the “superior credibility” of evidence.’ ” Id.,

quoting McGee at 242. And the court must construe the record and all

inferences from the evidence in favor of the nonmoving party. State ex rel. Deem

v. Pomeroy, 2018-Ohio-1120, 109 N.E.3d 30, ¶ 19 (4th Dist.), Civ.R. 56(C).

       {¶11} Summary judgment may be granted “if the moving party establishes

that (1) there is no genuine issue of material fact, (2) reasonable minds can come

to but one conclusion, which is adverse to the party against whom the motion is

made and, (3) the moving party is entitled to judgment as a matter of law.”

Marietta v. Verhovec, 4th Dist. Washington No. 19CA24, 2020-Ohio-7020, ¶ 21,
Lawrence App. No. 21CA6                                                               6

citing Capital One Bank (USA) N.A. v. Rose, 4th Dist. Ross No. 18CA3628,

2018-Ohio-2209, ¶ 23.

                                 B. Premises Liability

       {¶12} The issue in this case is whether appellee was negligent. In order

to establish a claim for negligence, a plaintiff must show “that: (1) the defendant

owed the plaintiff a duty of care; (2) the defendant breached the duty of care; and

(3) as a direct and proximate result of the defendant's breach, the plaintiff

suffered injury.” Wright v. Village of Williamsport, 2019-Ohio-2682, 140 N.E.3d 1,

¶ 22 (4th Dist.), citing Texler v. D.O. Summers Cleaners, 81 Ohio St.3d 677, 680,

693 N.E.2d 271 (1998), Jeffers v. Olexo, 43 Ohio St.3d 140, 142, 539 N.E.2d 614

(1989), Menifee v. Ohio Welding Products, Inc., 15 Ohio St.3d 75, 472 N.E.2d

707 (1984).

       {¶13} In a premises liability case, like the one at hand, the duty owed by a

landowner to individuals visiting the property is determined by the relationship

between the parties. Light v. Ohio University, 28 Ohio St.3d 66, 68, 502 N.E.2d

611 (1986). Ohio ascribes to the common-law classifications of invitee, licensee,

and trespasser in cases of premises liability which determines the standard of

care owed to the individual. Shump v. First Continental–Robinwood Assoc., 71

Ohio St.3d 414, 417, 1994-Ohio-427, 644 N.E.2d 291 (1994). A person “who

rightfully come[s] upon the premises of another by invitation, express or implied,

for some purpose which is beneficial to the owner” is an “invitee.” Gladon v.

Greater Cleveland Reg'l Transit Auth., 75 Ohio St. 3d 312, 315, 1996-Ohio-137,

662 N.E.2d287. “A landowner owes an invitee the duty to ‘exercise ordinary care
Lawrence App. No. 21CA6                                                               7

to render the premises reasonably safe.’ ” Combs v. Ohio Dept. of Nat.

Resources, Div. of Parks & Recreation, 146 Ohio St.3d 271, 2016-Ohio-1565, 55

N.E.3d 1073, ¶ 9, quoting Cincinnati Baseball Club Co. v. Eno, 112 Ohio St. 175,

147 N.E. 86 (1925), (paragraph one of the syllabus).

       {¶14} “Keeping the premises in a reasonably safe condition generally

means that a premises owner (1) must not create a dangerous condition on its

premises, and (2) must warn its invitees of latent or concealed dangers, if the

premises owner has actual or constructive knowledge of those dangers.” Ray v.

Wal-Mart Stores, Inc., 2013-Ohio-2684, 993 N.E.2d 808, ¶ 18 (4th Dist.), citing

Jackson v. Kings Island, 58 Ohio St.2d 357, 358, 390 N.E.2d 810 (1979). A

property “owner must warn its invitees of latent or concealed dangers if the

owner knows or has reason to know of the hidden dangers[.]” Wilson v. Kids

Room, 4th Dist. Highland No. 96CA909, 1997 WL 599177, *2 (Sept. 22, 1997),

citing Jackson, at 358.

       {¶15} In this matter, it is undisputed that appellant was a business invitee

of appellee, which imposed upon appellee a duty of ordinary care to render its

premises reasonably safe for appellant. The question on appeal is whether the

trial court erred in holding that reasonable minds would not differ in concluding

appellee was relieved of that duty under the trivial-defects doctrine or the open-

and-obvious doctrine and consequently was not liable for appellant’s injuries.

We find that the trial court did not err in so holding.
Lawrence App. No. 21CA6                                                                   8

                                ASSIGNMENT OF ERROR I

       {¶16} In her first assignment of error, appellant asserts that the trial court

erred in granting summary judgment in favor of appellee by making a factual

determination that the rock that caused her to fall and injure herself was a minor

or trivial imperfection, not unreasonably dangerous, and which is commonly

encountered and to be expected while traversing a parking lot. Rather, appellant

alleges that there was a genuine issue of material fact regarding appellee’s

liability. Appellant states that the rock that caused her fall “was laying by itself in

the parking lot and there were no piles of similar pebbles/rocks in the nearby

area.” The rock that was about the “size of a dime” was not a trivial imperfection

and it was “substantial enough” that appellee should have warned her of its

presence. Appellant maintains that reasonable minds would differ on whether

the rock was a trivial defect. Therefore, appellant argues that the trial court erred

in granting summary judgment to appellee.

       {¶17} In response, appellee contends that a property owner has no duty

to protect visitors from minor or trivial imperfections that are commonly

encountered and not unreasonably dangerous. Appellee asserts that “there can

be no question that a solitary dime-sized pebble/rock in a parking lot is a minor

or trivial imperfection (not reasonably dangerous and commonly encountered

and to be expected) which creates no liability as a matter of law on the part of

Appellee Hall Funeral.”
Lawrence App. No. 21CA6                                                            9

                            A. The Trivial Defect Doctrine

       {¶18} In Helms v. American Legion, Inc., 5 Ohio St.2d 60, 213 N.E.2d 734,

syllabus (1966), the Supreme Court of Ohio held:

        The owners or occupiers of private premises are not insurers of
        the safety of pedestrians traversing those premises, and minor or
        trivial imperfections therein, which are not unreasonably
        dangerous and which are commonly encountered and to be
        expected, as a matter of law do not create liability on the part of
        such owners or occupiers toward a pedestrian who, on account of
        such minor imperfection, falls and is injured. * * *

[Emphasis sic.]

“[T]he ‘minor or trivial defect’ doctrine properly considers the dangerous condition

itself, as opposed to the nature of appellant's conduct in approaching it.”

Hawkins v. Crestwood Loc. Sch. Dist., 11th Dist. Portage No. 2002-P-38, 2003-

Ohio-6747, ¶ 10. If the defect is minor or trivial, the property owner owes no duty

to the plaintiff so the property owner is due judgment as a matter of law. See

Betts v. Windland, 4th Dist. Washington No. 90CA39, 1991 WL 238204, *5 (Nov.

4, 1991). “Minor imperfections are identified as: (1) commonly encountered, (2)

to be expected, and (3) not unreasonably dangerous, respecting trivial

departures from perfection.” Id., citing Armstrong v. Ohio Fuel Gas Co., 13 Ohio

App.2d 35, (10th Dist. 1967). Ohio courts have recognized that gravel can be a

minor or trivial defect. See Pacey v. Penn Garden Apartments, 2d Montgomery

No. 17370, 1999 WL 76841, *1 (Feb. 19, 1999) (“small concrete pebbles” were a

minor defect), Richards v. Bowling & Sons, Inc., 2d Dist. Montgomery No.

CA17375, 1999 WL 34799, *2 (Jan. 29, 1999) (black gravel on black asphalt was
Lawrence App. No. 21CA6                                                                  10

a minor defect), Hawkins at ¶ 18, Sollberger v. USA Parking Sys., Inc., 8th Dist.

Cuyahoga No. 948859, 2011-Ohio-216, ¶ 19 (loose gravel was a minor defect).

       {¶19} However, “[a]ttendant circumstances surrounding an incident might

increase the danger posed by the minor defect to the extent that the minor defect

is elevated into a substantial one.” Pacey at *7, citing Stockhauser v.

Archdiocese of Cincinnati, 97 Ohio App.3d 29, 33, 646 N.E.2d 198 (2d

Dist.1994). An attendant circumstance is a factor that contributes to the fall and

is beyond the injured person's control. Sexton v. Certified Oil Co., 4th Dist. Ross

No. 11CA3299, 2013-Ohio-482, citing Backus v. Giant Eagle, Inc., 115 Ohio

App.3d 155, 158, 684 N.E.2d 1273 (7th Dist.1996). “If the attendant

circumstances taken together significantly enhance the danger of the defect and

contribute to the fall, then the otherwise minor defect may be deemed

substantial.” Pacey at *7, citing Stockhauser at 33-34. Attendant circumstances

“ ‘refers to all circumstances surrounding the event, such as time and place, the

environment or background of the event, and the conditions normally existing

that would unreasonably increase the normal risk of a harmful result of the

event.’ ” Galligan-Dent v. Tecumseh Outdoor Drama, 4th Dist. Ross No.

16CA3534, 2016-Ohio-7907, ¶ 24, quoting Cummin v. Image Mart, Inc., 10th

Dist. Franklin No. 3AP-1284, 2004-Ohio-2840 at ¶ 8, citing Cash v. Cincinnati, 66

Ohio St.2d 319, 324, 421 N.E.2d 1275 (1981). “These circumstances may

include the lighting conditions, weather, time of day, traffic patterns, or activities

engaged in at the time.” Id. at ¶ 20, citing Jackson v. Bd. Of Pike Cty. Commrs.,

4th Dist. Pike No. 10CA805, 2010-Ohio-4875, ¶ 20.
Lawrence App. No. 21CA6                                                             11

      {¶20} If reasonable minds can only conclude that the defect in question is

a minor/trivial defect and there are no attendant circumstances that caused it to

become unreasonably dangerous, then a trial court does not err in granting

summary judgment to the property owner. See Shifflet v. Glouster Pub. Libr., 4th

Dist. Athens No. 00CA01, 2000 WL 1038100, *4 (July 19, 2000).

                           B. Analysis

      {¶21}. As noted above, courts have recognized loose gravel to be a trivial

defect as it is commonly encountered and not unreasonably dangerous. Pacey,

2d Dist. Montgomery No. No. 17370, *1 (Feb. 19, 1999), Hawkins, 11th Dist.

Portage No. 2002-P-38, 2003-Ohio-6747, ¶ 18, Sollberger, 8th Dist. Cuyahoga

No. 948859, 2011-Ohio-216, ¶ 19. Similarly, we find that the rock in this case is

a trivial defect that is commonly encountered, especially when considering the

photo of appellee’s parking lot which reflects some deterioration of the pavement.

[Wise Ex. I] Richards v. Bowling & Sons, Inc., 2d Dist. Montgomery No.

CA17375, 1999 WL 34799, *2 (Jan. 29, 1999), quoting Helms, Inc., 5 Ohio St.2d

60, 213 N.E.2d 734 (1966) at the syllabus (“There is nothing in the evidence to

demonstrate that the gravel and asphalt were anything more than what one

would expect to accompany gradual deterioration of a paved outdoor parking lot

over time, a condition that is ‘commonly encountered and to be expected.’ ”) And

we additionally find no attendant circumstances that would elevate the rock to be

an unreasonably dangerous condition. Appellant traversed the parking lot in the

early afternoon and the weather was “beautiful.”
Lawrence App. No. 21CA6                                                              12

       {¶22} Because we find reasonable minds would not differ in finding that

the rock in this case was a trivial defect, and there were no attendant

circumstances that caused it to become an unreasonably dangerous defect,

appellee owed no duty of care to protect appellant from the rock. Therefore, we

overrule appellant’s first assignment of error.

                              ASSIGNMENT OF ERROR II

       {¶23} In her second assignment of error, appellant asserts that the trial

court erred when it made a factual determination that the rock was an open and

obvious defect. Appellant alleges that neither she nor her niece saw the rock

until after appellant had stepped on the rock. Therefore, appellant maintains that

there is a genuine issue of material fact as to whether the rock was an open and

obvious defect, and the trial court erred in granting summary judgment to

appellee.

       {¶24} In response, appellee argues that loose gravel or rock on a parking

lot is not concealed from view and is commonly encountered by pedestrians.

Both appellant and her niece “observed and could see the rock on the ground

near [appellant’s] feet.” Therefore, by appellant’s own admission that she

observed the rock, it was an open and obvious defect. Appellee further contends

that appellant did not testify to the existence or claim there were any “attendant

circumstances” that could have distracted her prior to the fall negating the open

and obvious nature of the rock.
Lawrence App. No. 21CA6                                                               13

                     A. The Open and Obvious Defect Doctrine

       {¶25} “ [A] shopkeeper is under no duty to protect business invitees from

dangers ‘which are known to such invitee or are so obvious and apparent to such

invitee that he may reasonably be expected to discover them and protect himself

against them.’ ” Paschal v. Rite Aid Pharmacy, Inc., 18 Ohio St.3d 203, 203-204,

480 N.E.2d 474 (1985), quoting Sidle v. Humphrey, 13 Ohio St.2d 45, 233

N.E.2d 589 (1968), paragraph one of the syllabus. “[W]hen ‘a danger is open

and obvious, a landowner owes no duty of care to individuals lawfully on the

premises.’ ” Wright v. Village of Williamsport, 2019-Ohio-2682, 140 N.E.3d 1, ¶

29 (4th Dist.), quoting Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 2003-

Ohio-2573, 788 N.E.2d 1088, syllabus. “ ‘The underlying rationale is that “ ‘the

open and obvious nature of the hazard itself serves as a warning.’ ” Id., quoting

Armstrong at ¶ 5.

       {¶26} “The determinative issue [in deciding whether a defect is open and

obvious] is whether the condition is observable.” Id., citing Kirksey v. Summit

Cty. Parking Deck, 9th Dist. Summit No. 22755, 2005-Ohio-6742, ¶ 11. “A

person's failure to notice an open and obvious condition until after he or she fell

does not vitiate the application of the doctrine.” Breier v. Wal-Mart Stores, Inc.,

6th Dist. Lucas No. L-08-1327, 2008-Ohio-6945, ¶ 11, citing Lydic v. Lowe's

Cos., Inc., 10th Dist. Franklin No. 01AP-1432, 2002-Ohio-5001, ¶ 10.

Consequently, “ ‘[a] pedestrian's failure to avoid an obstruction because he or

she did not look down is no excuse.’ ” Id., quoting Lydic at ¶ 16. “The law uses

an objective, not subjective, standard when determining whether a danger is
Lawrence App. No. 21CA6                                                               14

open and obvious.” Sexton, 4th Dist. Ross No. 11CA3299, 2013-Ohio-482, ¶ 19,

citing Goode v. Mt. Gillion Baptist Church, 8th Dist. Cuyahoga No. 87876, 2006-

Ohio-6936, ¶ 25.

       {¶27} Similar to the trivial defect doctrine, “ ‘attendant circumstances may

* * * create a genuine issue of material fact as to whether a hazard is open and

obvious.’ ” Strevel v. Fresh Encounter, Inc., 4th Dist. Highland No. 15CA5, 2015-

Ohio-5004, ¶ 18, citing Lang v. Holly Hill Motel, Inc., 4th Dist. Jackson No.

06CA18, 2007-Ohio-3898, ¶ 24.

       {¶28} “Where only one conclusion can be drawn from the established

facts, the issue of whether a risk was open and obvious may be decided by the

court as a matter of law.” (citations omitted) Ray v. Wal-Mart Stores, Inc., 4th

Dist. Washington No. 08CA41, 2009-Ohio-4542, ¶ 29, citing Anderson v.

Hedstrom Corp., 76 F.Supp.2d 422, 441 (S.D. N.Y. 1999), Vella v. Hyatt Corp.,

166 F.Supp.2d 1193, 1198 (S.D. Mi. 2001).

                                    B. Analysis

       {¶29} Appellant testified that both she and her niece were able to see the

rock after appellant fell, which was five to seven feet away at the time. The

ability to observe the rock supports the finding that the defect was open and

obvious. Wright, 4th Dist. No. 18CA14, 2019-Ohio-2682, 140 N.E.3d 1, ¶ 29.

And the fact that neither appellant nor her niece claimed to have seen the rock

prior to appellant stepping on it, does not diminish a determination that the defect

is open and obvious. Breier, 6th Dist. Lucas No. L-08-1327, 2008-Ohio-6945, ¶

11. Finally, appellant did not testify to any attendant circumstances that could
Lawrence App. No. 21CA6                                                               15

have distracted her from seeing the rock before she stepped on it. As we stated

above, it was midday, and, as appellant indicated, the weather was “beautiful.”

Therefore, because the rock was an open and obvious defect and there were not

attendant circumstances, appellee owed no duty to appellant to protect her from

the rock.

                                      CONCLUSION

       {¶30} Because reasonable minds would not differ in finding the rock in this

case was a trivial defect, as well as and open and obvious defect, appellee owed

no duty to protect appellant from the rock. Therefore, we find that the trial court

did not err in granting summary judgment in favor of appellee. Accordingly, we

affirm the trial court’s summary judgment in favor of appellee.



                                                        JUDGMENT AFFIRMED.
Lawrence App. No. 21CA6                                                           16

                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall
pay the costs.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Lawrence County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Hess, J. and Abele, J.: Concur in Judgment and Opinion.

                                       For the Court,


                                  BY: ____________________________
                                      Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.